Title: Edmé Jacques Genet to John Adams: A Translation, 28 February 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       Sir
       Versailles, 28 February 1780
      
      I have written to Ostend for the two gazettes in question. In the meantime, I will continue, always as soon as possible, to lend you mine. I am very happy to hear that your son has returned in good health to Passy. Some day this spring you should send me him, together with Mr. Cooper’s grand child and your other son. I will show them Versailles and ensure they return satisfied. My son will be unable to receive them, as he is leaving for Germany in four days and will remain there a year. But on his return, he will have the honor of making their acquaintance. I thank you for the good wishes you sent him. I thank you also for your excellent project for a constitution for your state. I scanned it quickly and it appeared to me well suited to prevent all difficulties. I will have it translated in order to publish it as it is, and then add the changes that will be made, for better or worse, and of which you will undertake to inform me. Please find enclosed the list of the constitutions that I lack. I will be obliged if you would try to obtain them for me. I have the honor to be, with an unshakable attachment, sir, your very humble and very obedient servant
      
       Genet
      
      
       
     Constitutions requested by Genet
     
      Massachusetts
      
      
     
     
      New Hampshire
      
      
     
     
      Connecticut
      }
      if the former ones, he has them.
     
     
      Rhode Island
     
     
      N. Carolina
      
      
     
     
      Georgia
      
      
     
    
   
      